Per Curiam. Appellant was convicted of delivery of a controlled substance and sentenced to ten years imprisonment. Notice of appeal was filed on March 4, 1988. On October 17, 1988, this court granted the appellant’s motion to remand and to extend briefing time, and we remanded to the trial court to settle the record. Apparently, the matter has languished in the trial court ever since. On October 17, 1989, the appellee filed with this court a motion to compel requesting the court to issue an order commanding the court reporter to either transcribe the materials previously ordered to be transcribed, i.e. three handwritten notes and one cassette tape, or to furnish this court with an affidavit explaining why transcription is impossible.  In view of the motions by both the appellant and the appellee, and the court’s previous remand to the trial court for settlement of the record, we now order the trial court to command its court reporter to either transcribe the materials ordered transcribed, three handwritten notes and the audio cassette tape, or to furnish this court with an affidavit explaining why transcription is impossible. The court further orders that the record be settled within fifteen days and be included by the clerk of the trial court in the record on appeal.